 



EXHIBIT 10.12.3
AMENDMENT
TO THE WESTERN DIGITAL 401(k) PLAN
The Western Digital Corporation 401(k) Plan (hereinafter referred to as the
“Plan”) is hereby amended effective March 31, 2006.
WHEREAS, Western Digital Corporation believes that increased participation by
employees in the Plan is beneficial to those employees and desires to amend the
Plan to facilitate greater participation in the Plan through automatic
enrollment;
NOW, THEREFORE, the Plan is hereby amended as follows:
Amendment
Section 2.33, Pre-tax Contributions, of the Plan is hereby amended by the
addition of the following paragraphs:
Automatic Salary Reduction Contributions.
An Eligible Employee shall contribute on a pre-tax basis 3% of such Eligible
Employee’s Compensation that would otherwise be paid to such Eligible Employee
for each payroll period unless such Eligible Employee elects a different
percentage, or elects 0% by submitting a request in a manner prescribed by the
Retirement Committee.
Effective the 1st day of April, 2006, the salary reduction contributions
described in this section shall be automatically withheld from an Eligible
Employee’s Compensation beginning 30 days following an Eligible Employee’s
Employment Commencement Date.
Notwithstanding any other provision of the Plan to the contrary, the salary
reduction contributions contributed pursuant to this section shall be credited
to a separate account, for each such Participant, established pursuant to the
terms of the Plan. In the event that a Participant does not make a written
designation of the manner in which such Participant’s salary reduction
contributions contributed pursuant to this section are to be invested, such
contributions shall be invested as provided in Section 7.3.4 of the Plan.
Notwithstanding the foregoing, the Employer shall provide each Eligible Employee
with a written notice describing the effect of the automatic contributions
provided for in this section prior to the first period for which such automatic
contributions are to be in effect. The Employer shall provide each Eligible
Employee with a reasonable period of time to submit an election prior to the
implementation of the first automatic contributions described in this section.
Any such election shall continue to be in effect until a Participant submits a
subsequent election. Annually, the Employer shall provide the eligible Employees
subject to such automatic contributions with a written notice of the application
of the automatic contributions.
Notwithstanding any other provision of the Plan to the contrary, automatic
salary reduction contributions described in this section shall be treated as
Pre-tax Contributions for all purposes under this Plan, including, but not
limited to, provisions relating to Employer matching.

 



--------------------------------------------------------------------------------



 



Section 7.3.4 of the Plan is hereby amended to add the following sentence:
In the event a Participant subject to the automatic salary reduction
contribution provisions of Section 2.33 fails to make an investment designation
in accordance with this Article 7, contributions by and on behalf of such
Participant shall be invested in a mixed retirement fund portfolio with a target
date closest to the year the Participant will become sixty-five years of age.
IN WITNESS WHEREOF, and as evidence of its adoption of this Amendment to the
Plan, Western Digital Corporation has caused this Amendment to be executed by
its duly authorized officer.
Western Digital Corporation

         
By:
  /s/ Raymond M. Bukaty    
 
       
 
       
Print Name:
  Raymond M. Bukaty    
 
       
Title:
  Sr. Vice President, Administration    
 
       
Date:
  3/29/06    

The Trustees under the Plan hereby acknowledge receipt of the foregoing
Amendment to the Plan.
TRUSTEE: T. Rowe Price Trust Company

         
Receipt
       
Acknowledged
       
By:
  /s/ David M. Abbey    
 
     
 
       
Print Name:
  David M. Abbey    
 
       
Title:
  Vice President    
 
       
Date:
  4-5-06    

 